Citation Nr: 1204819	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-33 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a neck disorder, and whether service connection is so warranted.  

2.  Whether new and material evidence has been received to reopen service connection for a low back disorder, and whether service connection is so warranted.  

3.  Entitlement to restoration of a 40 percent disability rating for service-connected right shoulder separation (dominant) disability, to include the question of propriety of a reduction in a disability rating to 10 percent disabling for the period from September 1, 2008.

4.  Entitlement to an increased disability evaluation (rating) in excess of 40 percent for the right shoulder separation (dominant) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant in this case, had active service from April 1975 to April 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeals from March 2008 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2008 rating decision, in relevant part, denied service connection for a neck disorder and for a low back disorder, finding that new and material evidence has not been submitted, denied an increased disability evaluation in excess of 40 percent for separation of the right shoulder (dominant) disability.  The June 2008 rating decision reduced the disability evaluation of the right shoulder separation (dominant) disability from 40 percent to 10 percent effective September 1, 2008.  The Veteran disagreed with these actions and perfected the appeals.   

Though the Veteran had requested a hearing before the Board to be held at the RO, in a January 2011 written statement that request for a hearing was withdrawn.  The Veteran's request for a hearing is deemed waived.  


FINDINGS OF FACT

1.  In February 2006, the RO denied reopening of service connection for a neck disorder; the Veteran did not appeal this decision within one year following notification.

2.  Evidence added to the record since the February 2006 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disorder, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran experienced a neck muscle strain injury during service.

4.  The Veteran did not experience chronic symptomatology of a cervical spine disorder during service.

5.  The Veteran did not experience continuous symptomatology of a cervical spine disorder after service.

6.  The current cervical spine degenerative joint disease, also assessed as degenerative disc disease and as arthritis, is not related to service.

7.  In February 2006, the RO denied reopening of service connection for a low back disorder; the Veteran did not appeal this decision within one year following notification.

8.  Evidence added to the record since the February 2006 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.

9.  The Veteran did not sustain a lumbar spine injury or disease during service, and did not experience chronic symptomatology of a lumbar spine disorder during service.

10.  The Veteran has not experienced continuous symptomatology of a lumbar spine disorder since service.

11.  The current degenerative joint disease, also assessed as degenerative disc disease and as arthritis of the lumbar spine is not related to service. 

12.  The Veteran was given proper due process notice as to the procedures and rights under 38 C.F.R. § 3.105, as it relates to implementation of a reduction of ratings for the service-connected right shoulder separation disability.

13.  For the entire rating period under appeal, the Veteran's right shoulder separation (dominant) disability has been manifested by, at worse, flexion limited to 20 degrees. 

14.  For the entire rating period under appeal, the Veteran's right shoulder separation disability has not been manifested by unfavorable ankylosis of the scapula and humerus or fibrous union of the humerus.   

15.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's right shoulder separation (dominant) disability sufficient to warrant the reduction of the 40 percent rating. 


CONCLUSIONS OF LAW

1.  The February 2006 decision, which denied reopening of service connection for a neck disorder, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  Evidence received since the February 2006 decision is new and material, and the claim for service connection for a neck disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for a neck disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 

4.  The February 2006 decision, which denied reopening of service connection for a low back disorder, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

5.  Evidence received since the February 2006 decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

6.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 

7.  As the reduction of rating from 40 percent for service-connected right shoulder separation (dominant) disability was not warranted, the criteria for a restoration of a 40 percent disability rating from September 1, 2008 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5201, 5202 (2011) 

8.  For the entire rating period under appeal, the schedular criteria for a rating in excess of 40 percent for a right shoulder separation (dominant) disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims (Court) held that, in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the appellant that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice in substantial compliance with Kent was provided in September 2007.  The RO advised the Veteran that it was working on his application to reopen service connection for a neck disorder and a low back disorder, and informed him that, because the claims had been previously denied because of no current disability ("no permanent residual or chronic disability") was shown, and the appeal period had expired, he could reopen the claims by submitting new and material evidence.  The Veteran was notified of the meaning of "new evidence" and "material evidence" and was advised of the information needed to substantiate the underlying claims for service connection.  The Veteran was informed in the September 2007 letter that the previous denial had occurred in August 1995, which the Board recognizes was the only rating decision that clearly articulated a basis for the denial.  The February 2006 rating decision denied service connection after finding the evidence was not new and material; however, the February 2006 decision itself only repeated the definitions of "new" and "material" without articulating how the evidence of record failed to meet those requirements.  This letter also advised the Veteran of the information and evidence VA would obtain and of the information and evidence he was responsible for providing.  

Appropriate notice regarding disability ratings and effective dates was provided in September 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In this case, the Veteran's service treatment records and VA treatment records are of record.  The Veteran did not report any private treatment.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

Further, the Board notes that, in June 2004 and August 2004 VA social worker notes, the Veteran reported expecting to receive benefits from the Social Security Income Insurance (SSI) and that he received a check from that agency; however, in later VA social worker notes dated in 2005 through 2009, the Veteran is reported to be receiving as his only income his VA non-service-connected pension.  As the record does not suggest that the Veteran is in receipt of Social Security benefits based on disability, the Board declines to remand to obtain any existing applications.  

In January 2009, the Veteran was afforded a VA spine examination.  The VA examiner noted that he had reviewed the claims file in its entirety.  The VA spine examiner also noted that, after a few attempts to measure the Veteran's range of motion, the Veteran refused to cooperate and refused to complete the remainder of the measurements, reporting pain.  As the Veteran refused to cooperate with the VA examiner and complete the entire range of motion testing movements, the VA examiner assessed a diagnosis based upon x-ray studies and MRIs of record.  Further, the VA examiner stated that he could not reach an opinion as to whether the Veteran's current neck and low back disorders were related to in-service complaints or the reported in-service motor vehicle accident without resorting to speculation because the Veteran refused to complete the range of motion testing and lack of objective reports in the service treatment records.   

It was the Veteran's actions that prevented VA from further assisting by providing a medical opinion, rather than any failure by VA to provide an adequate examination.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, the Board concludes that the January 2009 VA spine examination was adequate, and the incomplete nature of the results is attributable to the Veteran's failure to cooperate with the examiner. 

While the Veteran in one sense did appear for the examination, in another sense his failure to cooperate or make requested efforts that would have aided in determining his eligibility for the benefit sought, are tantamount to failing to appear for a VA examination, and had the same result of no medical opinion.  See 38 C.F.R. § 3.655 (2011).  Therefore, as the Veteran has failed to cooperate with the examination, and there is no statement from the Veteran indicating any request or intention of cooperating in the future with another examination, the Board finds that there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4).  See Wood, 1 Vet. App. at 193. 

As to the restoration/propriety of a reduction appeal for the service-connected right shoulder separation (dominant), the Board notes that such an appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2011).  For this reason, the notice and assistance provisions of the VCAA do not apply to this appeal for restoration.  

The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected right shoulder separation (dominant) disability.  Specifically, a March 2008 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the March 2008 proposal also informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i) (2011).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a June 2008 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the June 2008 reduction rating decision provided that, 60 days following the June 2008 decision, which the RO determined to be September 1, 2008, the reduction would take effect. 

In view of the Board's favorable decision on the issue of restoration of the 40 percent rating for a service-connected right shoulder separation disability, further assistance is unnecessary to aid the Veteran in substantiating this particular issue.  Even assuming that the VCAA is applicable to a rating reduction case (which is not an application for benefits filed by the Veteran, and which has its own set of procedural due process requirements), in this case, the Board is restoring the 40 percent rating; the Board is granting in full the benefit (restoration of 40 percent rating from September 1, 2008) sought on appeal.  As the Board will be denying an increased rating in excess of 40 percent for the right shoulder separation disability for the entire rating period under appeal, a discussion of the duties to notify and assist regarding that particular issue follows. 

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and 
(5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, VCAA notice letters sent in September 2007 and December 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; the information regarding the assignment of ratings and effective dates required by Dingess.  The September 2007 notice was issued prior to the issuance of the rating decision from which the Veteran's claims arise. 

The Veteran did not report any private treatment or submit any statement indicating that there was ongoing treatment or that his disability has grown worse than as was assessed in January 2009.  The Veteran was afforded a VA joints examination in January 2009.  As discussed extensively above, the Board finds that the Veteran's refusal to cooperate with the VA joints examiner during this examination, by refusing to conduct the range of motion testing motions, rendered that examination incomplete.  However, as the examination could not be completed because of the Veteran's refusal to cooperate, the Board finds it otherwise adequate for rating purposes, and the Board will not order another examination, as there is no reasonable possibility that further VA examinations will aid in substantiating this claim.  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Reopening Service Connection for Neck Disorder and Low Back Disorder

In August 1995, the RO denied service connection for a neck disorder and for a low back disorder, finding the claims not well grounded for the lack of evidence of a chronic and permanent disability (current disability).  The Veteran did not appeal this decision within one year of notification, and it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

In February 2006, the RO denied reopening of service connection for a neck disorder and a low back disorder, finding that new and material evidence had not been submitted.  The Veteran did not appeal this decision within one year of notification, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In July 2007, the Veteran submitted claims to reopen service connection for a neck disorder and for a low back disorder.  He contended that the current assessments of degenerative disc disease of both the cervical spine and lumbar spine are related to a motor vehicle accident he experienced in service.   

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Evans v. Brown, 9 Vet. App. 273, 285 (1996).  See also See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof). 

At the time of the rating decision mailed in August 1995, the claims file contained the Veteran's service treatment records and lay statements of the Veteran.  Evidence subsequently added to the record prior to the February 2006 rating decision included VA treatment records dated from 1995 to 2000, private treatment records from the state prison system dated between 2001 and 2002, other claims, VA general medical examination (September 2004), more VA treatment records dated between 2004 to December 2005, and lay statements.   

Additional evidence added to the record after the prior final February 2006 rating included VA treatment records dated from 2006 to June 2008, lay statements of the Veteran, an October 2007 VA joints examination report, and the January 2009 VA spine examination report.   Within the private treatment reports from the state prison system were assessments of the Veteran having arthritis and degenerative joint disease of the spine, also referred to as the back and neck.  See also VA treatment reports (degenerative disc disease).   To the extent this medical treatment report evidence was not before the decision makers previously, it is considered new.  Further, this medical assessment evidence is material in that these treatment reports address an element of the claim, that of a chronic and permanent disability.  

Therefore, this medical evidence relates to an unestablished fact of a chronic disability (current disability) that is necessary to substantiate the Veteran's claims of service connection for a neck and low back disorder, and this medical evidence raises a reasonable possibility of substantiating the claims.  For these reasons, the Board finds that the additional evidence is new and material, and the claims for service connection for a neck disorder and low back disorder are reopened.  The appeals are granted to this extent only.

Service Connection for a Neck Disorder and a Low Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

The Veteran contends that he has a neck disorder and low back disorder, assessed variously as osteoarthritis of the neck and lumbar spines, degenerative joint disease, and degenerative disc disease of the neck and lumbar spines, which were caused by his active military service.  In particular, he has reported these disorders resulted from a motor vehicle accident he experienced in service and from his duties as a driver of armored personnel carriers.  

A review of the Veteran's service treatment records finds an April 1976 treatment report in which the Veteran was reported to have either fallen out of a third story window or climbed out of a third story window.  The service clinician noted alcohol on his breath.  An objective examination found his neck supple, though there were small, superficial abrasions on the low back.  The service clinician assessed only multiple abrasions.  

In January 1979 the Veteran sought medical treatment, reporting having been in a motor vehicle accident nine days prior (while in Texas on leave).  He described the motor vehicle accident as rolling over a car after going over 100 miles per hour.  The service clinician noted the Veteran was tender to palpitation over the right trapezium muscles and over the lower thoracic spine.  The clinician assessed multiple muscle strains.  He underwent a physical therapy evaluation the same day in January 1979.  The Veteran reported pain in his right shoulder, the right side of his neck and "back" and his right rib "area."  Apparently an x-ray study was taken in Texas, but that was unavailable to the service clinician in January 1979.  The Veteran was tender along the right lumbar paraspinals, along the course of the 9th and 10th ribs.  The physical therapy clinician also assessed multiple muscle strain, secondary to motor vehicle accident.  

In March 1979 the Veteran sought medical treatment again, reporting pain in his neck and right shoulder.  The report dated March 1, 1979 noted the "back" was completely pain free "now."  The clinician noted full range of motion in the cervical spine.  Another treatment report also dated in March 1979 noted minimum pain in the right scalenus muscle, and assessed right scalenus pain.  Days later, still in March 1979, the Veteran was assessed by the service hospital's orthopedic clinic and that assessment focused entirely on the Veteran's right shoulder.  

In March 1979 the Veteran underwent a separation Report of Physical Examination.  The spine and other musculoskeletal system were assessed as within normal limits.  The examiner noted the right shoulder separation.  (The Veteran is now service connected for a right shoulder separation.)  The examining clinician referred back to the service orthopedic consultation, that again had focused entirely on the right shoulder.  The March 1979 Report of Medical History began with the Veteran's statement that he was having problems with his right shoulder because of "car accident."  He did indicate in the positive for recurrent back pain, in addition to a painful shoulder; however, in the section for examiner's comments, the service examiner specifically noted that the Veteran denied recurrent back pain.  

Having carefully considered the claims in light of the record and the applicable law, the Board finds that the preponderance of the evidence, lay and medical, is against the claims for service connection of the neck and low back.  The Board finds that the weight of the evidence demonstrates that the Veteran experienced a neck muscle strain injury during service, but did not experience chronic symptomatology of a cervical spine disorder during service.  The Board also finds that the weight of the evidence demonstrates that the Veteran did not sustain a lumbar spine injury or disease during service, and did not experience chronic symptomatology of a lumbar spine disorder during service.  

The evidence shows that the Veteran did not have a diagnosed disability of the low back or lumbar spine, nor was there an assessment regarding the cervical spine, or neck, in service or chronic symptoms of either disorder in service.  The service treatment records contain no complaint about the lumbar spine.  The evidence shows that the abrasions and tenderness noted by the clinician in 1976 after the third-story exit from a window resolved, because the Veteran did not seek follow-up treatment and, indeed, has never mentioned the incident again.  As well, though the Veteran sought treatment, nine days after the accident, in January 1979 following the December 1978 motor vehicle accident in Texas, he did not complain about his low back and there were no assessments reached regarding the lumbar spine or low back at all.  Finally, though the Veteran complained about the right sided neck pain in January and March 1979, the only assessment reached by clinicians was muscle strain, specifically right scalenus pain.  Yet, as of the service separation examination, also in March 1979, the Veteran did not report neck pain as a current complaint; therefore, the Board finds that the Veteran did not incur a neck disorder, or cervical spine disorder, nor a low back or lumbar spine disorder in service, and the Veteran did not experience chronic symptoms of a neck or low back disorder in service.

The Board next finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptomatology of a lumbar spine disorder or cervical spine disorder since service.  As indicated, no complaints or findings of lumbar spine disorder or cervical spine disorder were reported or found upon clinical examination at service separation.  In a December 2001 statement, the Veteran very broadly complained that he then experienced pains all over his body, which the Board infers to include as reference to his neck and low back.  The Veteran attributed these pains to his service duties of driving armored personnel carriers.  He also reported that, because of active duty ethics and pressure, he did not seek medical treatment for his pains in service.  This statement by the Veteran is inconsistent with the history and complaints he reported at the time of service separation.  The Veteran also does not mention the 1978 post-service motor vehicle accident.  

When weighed against the other lay and medical evidence of record, including the Veteran's own, more contemporaneous reports of symptoms, the Board finds not to be credible the December 2001 statement suggesting symptoms in service and continuous symptoms of the neck and back since service.  This statement, with the broad claim of body pain, stands in contrast to the objective record in which the Veteran did indeed seek medical attention for the residual pain from his car accident and his denials to service clinicians of any previous trauma.  As well, seeking medical treatment following an exit from a third story window (1976) is contemporary behavior that contradicts any statements, dated some 25 years after service, of overwhelming stoicism.  The Board finds that this statement is not credible and has no probative value.  For these reasons, Board finds that the Veteran's general statements reporting an in-service low back injury, or chronic symptoms of neck or cervical spine or the low back, to lack credibility and to lack probative value because they are inconsistent with the objective record, and are inconsistent with his own, more contemporary in-service report of medical history, are contradictory.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  

The Veteran submitted a claim seeking service connection for his right shoulder in June 1980; however he made no reference to a low back or cervical spine disorder and did not claim service connection for either.  The Board finds this action of claiming another disorder, and not a low back disorder or a cervical spine disorder, to be probative evidence.  The Veteran has made statements reporting that he had experienced symptoms of low back pain and cervical pain ever since service, yet his action of choosing to claim one disorder (shoulder separation) and to actively seeking service connection while not claiming low back and neck disorders weighs against his assertion, made decades later, of experiencing continuous symptoms since service.  

The Board finds that degenerative joint disease of the lumbar spine and of the cervical spine did not manifest even within one year of service separation in April 1979.  No treatment records from any source provide reports of treatment or an assessment of degenerative joint disease of the lumbar spine or cervical spine within one year of service.  No treatment report of record indicated the Veteran was found to have arthritis of the neck or lumbar spine to a compensable degree within one year of his separation of service, and the Veteran has not reported that he had received such a diagnosis.

A November 1988 statement by the Veteran, dated over nine years after service, reported that his "back" bothered him constantly and he had neck pain; however, he did not respond to the RO's request for information.  In March 1995 the Veteran received in-patient VA treatment for his alcohol and cocaine dependence.  The physical examination that was included in the discharge summary noted his cervical spine had osteophytes; however, the rest of the skeletal system was normal.  There was no reference to a 1978 motor vehicle accident or that the Veteran complained of recurring neck or low back pain.  Instead, the discharge summary included a reference to arthritis, for which the Veteran was service connected with a zero percent evaluation.  The Veteran's only service-connected disability in 1995, evaluated as noncompensable, was his right shoulder separation disability.  

Additionally, post-service medical records do not reflect post-service continuity of symptoms, and do not provide a diagnosis of a neck or cervical spine and a low back or a lumbar spine disorder until over two decades after service.  While in state prison, the Veteran reported some neck and back pain in July 2001.  After a December 2001 cervical spine and lumbar spine x-ray study, the private clinician assessed a lumbo-sacral (L-S) compression deformity.  By May 2002, the Veteran was assessed with degenerative joint disease of the spine (DJD).  In June 2002 he reported neck and back pain of 20 years, which the Board observes would approximately place the onset in 1982.  A December 2002 treatment report referred to the Veteran's neck and back arthritis.  By July and August 2004, the Veteran was assessed by VA clinicians as having degenerative joint disease of the lumbar spine and in November 2004 the Veteran was assessed with degenerative disc disease (DDD) of the cervical and lumbar spine.  See also July 2007 and June 2008.

The first diagnosis of cervical spine and lumbar spine degenerative joint disease is dated in 2002, over two decades after the Veteran's discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Therefore, the Board finds that the Veteran did not experience continuous cervical spine and lumbar spine symptoms since service.

Finally, the Board finds that there is no probative, credible evidence that the Veteran's current DJD, DDD, or arthritis of the cervical and lumbar spines were incurred in service, to include in an in-service motor vehicle accident.  The Veteran did not attribute his cervical spine or lumbar spine disorders to service in the earlier private (state prison) treatment reports of record.  He was released in 2004 and re-initiated VA treatment.  Only in an August 2004 VA treatment report, did the Veteran report that his neck, back, and shoulder were all secondary to a service-connected injury.  

In September 2004, the Veteran was afforded a VA general medical examination following a claim for a non-service-connected pension and employability.  The Veteran reported reoccurring homelessness following his release from prison.  To this examiner the Veteran reported a long history of neck pain, the onset of which was now the motor vehicle accident in service.  The Veteran reported the pain did not radiculate outside the cervical spine area.  The Veteran also reported a history of low back pain, also stemming from service.  Upon objective examination, the VA examiner found generalized tenderness all along the cervical spine and paraspinal muscles.  Range of motion was very "severely" limited by pain.  There was also midline tenderness along the lumbar spine, with limited range of motion due to pain.  

The September 2004 VA examiner assessed chronic neck pain, beginning in service.  The examiner also noted there were no signs or symptoms of nerve root impingement or spinal cord impingement.  The examiner described the pain further as "mechanical" pain and opined that, although not documented, the Veteran "may" have suffered a whiplash type injury in the 1978 accident, which would not show up on a plain x-ray study.  

Regarding the lumbar spine, the September 2004 VA examiner assessed chronic, mechanical low back pain.  In a September 2004 addendum statement, the VA examiner noted he had reviewed the claims file and had no change to make to his assessments.  The Board observes that an assessment of pain is not an assessment of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

As well, the September 2004 examiner did not attribute the mechanical low back pain to service, even to the motor vehicle accident, despite having been told by the Veteran that he had been involved in such an accident in service.  The Board cannot infer a positive opinion from this silence.  The Board finds the September 2004 made no opinion attributing the chronic mechanical low back pain's etiology.

As to the opinion regarding the "chronic" mechanical neck pain, the Board finds it has little probative value.  First, the VA examiner did not assess a disability, but found the Veteran experienced pain in his neck.  Secondly, the VA examiner opined the Veteran "may" have experienced a whiplash injury.  An opinion that the Veteran "may" have experienced an injury is no better than one opining the Veteran "may not" have experienced such an injury.  The use of the word "may" renders this opinion not probative as it is speculation.    

The Veteran was afforded a VA spine examination in January 2009, for which the examiner was asked to reach an opinion regarding the relationship of the lumbar and cervical spine disorders and service.  While the Veteran did physically appear for the examination, the Veteran did not cooperate during the examination, such that he refused to complete the range of motion testing.  The VA spine examiner stated that the Veteran's refusal to participate in all of the range of motion testing prevented him from rendering an opinion.  As discussed earlier in this decision, the Veteran's refusal to fully participate in the VA examination, to cooperate with the examiner, reduced the effectiveness of the examination itself, such that it was the equivalent of a failure to appear.  Therefore, any positive evidence that may have been derived from that examination is not before the Board for its consideration.   

While the Veteran is competent to report symptoms that he has experienced in his neck and lumbar spine, the matter of the etiology of a diagnosed disorder as complex and as internal to the body as DJD, DDD, or arthritis requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the musculoskeletal system, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board has found there were no chronic symptoms of a neck or cervical spine disorder or of a lumbar spine disorder in service.  In fact, no mention of such symptomatology appears to have been made at the service separation examination.  Such contemporaneous history by the Veteran and contemporaneous clinical findings are highly probative that a cervical spine and a lumbar spine disorder were not shown in service.

Further, the claims file contains no competent medical evidence even suggesting a relationship between the currently-diagnosed DJD, DDD, or arthritis of the cervical spine and the lumbar spine and the Veteran's service.  The September 2004 VA examiner reached no opinion regarding the lumbar spine and the opinion regarding the cervical spine disorder was speculative, and so not probative.  As the Veteran failed to cooperate with the January 2009 VA spine examiner, no opinion could be reached.  Indeed, there is no credible evidence of in-service cervical spine injury, as opposed to the neck muscle strain that resolved, or of a lumbar spine injury to which any such opinion could relate any current degenerative joint disease disorder.  The Board finds the medical evidence of record to be more probative than the contentions as to onset and etiology of the claimed condition rendered decades after service.

Consequently, and based on this evidentiary posture, the Board finds that the preponderance of the evidence in this case is against the claims for service connection for neck disorder, including cervical spine DDD, DJD, or arthritis, and for a lumbar spine disorder, including lumbar spine DDD, DJD, or arthritis.  The benefit-of-the-doubt rule does not apply, and these claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. 

Rating Reduction Criteria

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 40 percent rating for the Veteran's service-connected right shoulder separation (dominant) disability was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the 40 to 10 percent reduction was proper in this case, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction. 

Reduction/Restoration Increased Rating Analysis

The Veteran contends generally that the reduction of the right shoulder separation (dominant) disability rating was improper, and that the 40 percent evaluation should be restored.  He contended that his right shoulder is even worse.  See February 2009 statement.

The Veteran is right-hand dominant.  Diagnostic Code 5201 provides that a minimum rating of 20 percent is warranted when limitation of motion of the major arm is at shoulder level.  A 30 percent rating is warranted when limitation of motion of the major arm is midway between side and shoulder level.  A 40 percent rating is warranted when limitation of motion of the major arm is to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§ 4.40.  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the disability in question was arthritis or not.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Having reviewed this evidence of record, the Board finds that, for the entire period under appeal, the Veteran's right shoulder separation disability was manifested by sufficient symptomatology more nearly meeting the criteria required for a 40 percent rating, specifically right shoulder forward flexion limited to 20 degrees with pain.  As noted above, in evaluating a disability, VA must consider pain on use of any part of the musculoskeletal system and any pain that results from repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

As noted in the Board's November 2006 decision, finding that a 40 percent disability evaluation was warranted from July 31, 2004, onwards, the Veteran had been afforded a VA general medical examination in September 2004.  The Veteran complained of an aching right shoulder with exacerbation with activities.  He stated that he was taking Etodolac 400 milligrams, three times per day.  The report noted that he did not have incapacitating episodes of right shoulder pain.  On examination in September 2004, his right shoulder had AC separation with a large bony prominence of the distal clavicle.  In addition, tenderness of the right shoulder was noted both anteriorly and laterally with cross-arm and impingement tests being positive.  The Veteran's active range of right shoulder motion was noted to be severely limited by pain, with objective findings of 20 degrees flexion, 40 degrees abduction, 40 degrees external rotation, and zero degrees adduction.  Internal rotation was to the hip.  The relevant impression was right shoulder pain, with notations of an old AC joint separation and severely limited range of motion, impingement syndrome, and normal rotator cuff function, doubtful for a rotator cuff tear.

Though not in the claims file when the Board conducted its review for the November 2006 decision, a March 2006 VA physical therapy evaluation is now in the claims file, and this report was before the RO when it conducted its review prior to its decision to reduce the Veteran's right shoulder separation (dominant) disability evaluation from 40 percent to 10 percent.  The March 2006 VA physical therapy evaluation measured the Veteran's range of motion of the right shoulder.  The Veteran's right shoulder was determined to have flexion to 20 degrees, extension to 18 degrees, abduction to 79 degrees, external rotation to 42 degrees, and internal rotation to 26 degrees.  

The Board observes that, less than two years after the September 2004 VA general medical examination, in a thorough examination, the Veteran's range of motion was measured in March 2006 to be very similar to the range of motion already determined to be sufficient to manifest the symptoms of a 40 percent disability evaluation.  

The Board acknowledges that in an October 2007 emergency room evaluation and in a March 2008 VA infectious diseases evaluation, the Veteran's joints range of motion was reported as being full; however, there is no indication that the assessments were based on complete examinations.  

In October 2007, the Veteran was afforded a VA joints examination.  While the VA examiner indicated no claims file review, he did note the July 2005 VA MRI of the right shoulder results.  The Veteran continued to have an enlarged AC joint.  He remained tender to palpation along the AC joint.  He could forward flex to 100 degrees, "then" had pain.  He could abduct to 120 degrees with pain; he had no adduction.  He had 0 to 80 degrees internal rotation and 0 to 45 degrees external rotation, all with pain.  The Veteran had a weak grip with restrictive strength.  The examiner found no change with repetitive motion.   

In January 2009 the Veteran was afforded another VA joints examination.  The Veteran reported such pain that he refused to cooperate with the VA examiner to complete the range of motion testing.  The VA examiner did note the AC joint was very prominent with tenderness.  As the Veteran refused to cooperate with the January 2009 VA examiner, this is the equivalent to the Veteran failing to appear for the examination.

Yet, considering the October 2007 VA medical examination report, the Board does not find sufficient evidence to indicate that the Veteran's right shoulder separation (dominant) disability has actually improved since the September 2004 VA medical examination report.  Cf. Dofflemyer at 281-282.  The Board notes that the March 2006 VA physical therapy evaluation reported range of motion testing very similar to the September 2004 range of motion testing in that general medical examination.  The two other references to full range of motion, found in October 2007 and March 2008, were not determined upon full examinations, but after the Veteran sought other medical treatment.  The Board does not find that the October 2007 VA joint examination range of motion testing to be sufficient evidence that the Veteran's right shoulder disability had actually improved.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that, for the entire rating period under appeal, the Veteran's right shoulder separation disability has been manifested by symptomatology more nearly approximating the criteria for a 40 percent rating under Diagnostic Code 5201.  Therefore, the reduction of the rating from 40 percent to 10 percent was not proper, and the 40 percent rating is to be restored effective September 1, 2008. 

The Board also finds that the Veteran is not entitled to a higher rating for the right shoulder separation (dominant) disability for the entire rating period under appeal.  The record contains no evidence, lay or medical, indicating that the Veteran's right shoulder disability has been shown to be manifested by unfavorable ankylosis of the scapula and humerus, such that the scapula and humerus move as one piece and abduction is limited to 25 degrees from the side, the criteria for the next higher 50 percent rating under Diagnostic Code 5201, or that there is a fibrous union of the humerus, for the next higher rating of 50 percent under DC 5202.  Therefore, the Board finds that the Veteran's current right shoulder separation (dominant) symptomatology does not more nearly approximate that required for a higher rating than 40 percent under either Diagnostic Code 5201 or 5202.  38 C.F.R. § 4.71a. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for either the Veteran's right shoulder separation disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Veteran's right shoulder separation disability has been manifested by degenerative changes in the right shoulder, AC joint, and limitation of motion, including due to pain.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on limitation of motion, including motion limited to orthopedic factors such as pain, weakness, and guarding 
(38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the right shoulder to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's right shoulder disability, the Board 

finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 
552 F.3d 1362 (Fed. Cir. 2009).  

Further, in statements dated December 2008 and January 2009, the Veteran stated that, as a result of his various disorders, most of which were not service-connected, he was unemployable.  In response, the RO mailed him notice in February 2009 that specifically asked whether he intended to submit a claim seeking a total disability rating based on individual unemployability due to service-connected disability (TDIU).  There was no response from the Veteran.  In the instant case, the holding 

of Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by his service-connected right shoulder disability.  


ORDER

New and material evidence having been received, service connection for a neck disorder is reopened.  

Service connection for a neck disorder is denied.

New and material evidence having been received, service connection for a low back disorder is reopened.  

Service connection for a low back disorder is denied.

A 40 percent rating for service-connected right shoulder separation (dominant) disability is restored from September 1, 2008. 

For the entire rating period under appeal, an increased rating in excess of 40 percent for a right shoulder separation (dominant) disability is denied. 



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


